 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
10
            LE’TAXIONE,
11
                                                         CASE NO. 3:19-CV-05251-BHS-JRC
                                   Plaintiff,
12
                                                         ORDER DENYING MOTION TO
                   v.                                    APPOINT COUNSEL
13
            CHRISTOPHER BABCOCK, et al.,
14
                                   Defendants.
15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17 Magistrate Judge J. Richard Creatura. See Dkt. 3. Before the Court is plaintiff’s motion to

18 appoint counsel. Dkt. 2.

19          There is no constitutional right to appointed counsel in a § 1983 civil action, and whether

20 to appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353

21 (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir.

22 1995). Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

23 “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

24 former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 1
 1 decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

 2 success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

 3 the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 4 Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

 5 factors is dispositive and both must be viewed together[.]” Id.

 6           Plaintiff argues that his complaint has merit because he has substantiated his underlying

 7 allegation that corrections staff retaliated against him by taking actions including falsifying

 8 chemical dependency evaluation reports. See Dkt. 2, at 13. However, as set forth in this Court’s

 9 order to show cause (see Dkt. 5), plaintiff’s complaint does not present a claim that is cognizable

10 under § 1983, so that, at least at this early stage, there is little likelihood of success on the merits.

11 For this reason and because at present, the facts and legal issues do not appear unusually

12 complex such that plaintiff could not articulate his claims pro se, the Court finds that plaintiff

13 has not shown the exceptional circumstances required for the appointment of counsel.

14           Plaintiff’s motion to appoint counsel (Dkt. 2) is therefore DENIED without prejudice.

15           Dated this 10th day of May, 2019.

16

17

18
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
19

20

21

22

23

24

     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 2
